Citation Nr: 1142087	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO. 08-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a heart disorder, including coronary artery disease and myocardial infarction, claimed as a heart attack and/or due to undiagnosed illness.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service with the Air Force from May 1978 until October 1986, and had subsequent service with the Air National Guard, which included active duty from April 2003 until September 2003 and October 2003 until March 2004, as well as various periods of active duty for training. He was in Kuwait for 29 days in Janaury/February 1999.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. This claim has since been transferred to the RO in Roanoke, Virginia. 

The Board notes that although the November 2007 rating decision also denied service connection for a cervical spine disorder, claimed as herniated disc, C5-C7, an October 2009 rating decision granted service connection for that disability, as degenerative disc disease of the cervical spine, with a noncompensable rating. That grant of service connection was a full grant of his claim, and he has not filed a notice of disagreement with that decision. That claim is not currently before the Board.

Although the Veteran was scheduled for a hearing before a member of the Board in August 2011, he withdrew his request for a hearing in a statement received in February 2011, and another statement received in August 2011. 


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of Operations, specifically Kuwait, in 1999. 

2. The Veteran's heart disorder has been attributed to a known clinical diagnosis, specifically coronary artery disease with myocardial infarction; no competent medical evidence relates this disability to active service. 

3. The Veteran is service-connected for degenerative disc disease of the cervical spine, with a noncompensable disability evaluation. 

4. The Veteran's service-connected disability does not prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart disorder, including as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

2. The criteria for the establishment of TDIU, due to service-connected degenerative disc disease of the cervical spine, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, in regards to the service connection claim, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. He was also informed that VA would seek to provide federal records. Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
The March 2007 letter also provided information with respect to the Dingess requirements, with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. 

Under these circumstances, the Board finds that the notification requirements of the VCAA, in regards to the service connection claim, have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In this case, the Veteran is claiming TDIU. A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2007, prior to the initial RO decision that is the subject of this appeal. The letter informed him that the evidence must support that the service-connected disability is sufficient to prevent him from performing the tasks required to get or keep substantially gainful employment and the percentage requirements necessary, or extra-schedular evaluation based on exceptional circumstances. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. The June 2007 letter also provided notice of what type of information and evidence is necessary with respect to the Dingess requirements. 

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2011). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained identified records and the Veteran has submitted private medical records. Indeed, in a statement received in July 2007, the Veteran requested that VA discontinue seeking information from his private medical providers and the Maryland National Guard, as he has already provided all information necessary for his claim. 

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case. Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board does not find that an examination is in order in this case. First, the record contains no records of treatment or complaints of a heart disorder during active service. While he may have a currently diagnosed heart disorder, there is nothing competent in the claims file linking the condition to service. The only evidence to that effect comes from the Veteran's own statements indicating that he had a heart disorder due to service. The Veteran has not provided a history of continuity of symptomatology since service; rather, he has essentially offered his own opinion that deployment in Kuwait in 1999 somehow triggered a heart attack more than three years later in August 2002.  However, the Veteran is not competent to render a medical opinion linking a disorder to service. Additionally, there is no evidence of record, including from the Veteran, to indicate that the Veteran may be unemployable due to his service-connected cervical spine disability and the June 2008 VA examination addressed the extent that the Veteran is limited by that disability.

There is no duty on the part of VA to provide a medical examination, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the heart disorder in question, and further substantiating evidence suggestive of a linkage between his active service and the current disorder, if shown. The Veteran has not done so, and no evidence thus supportive has otherwise been obtained. Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent medical evidence to suggest that the disorder is related to service. Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision. 38 U.S.C.A. § 5103A (d). The Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Service Connection Claim

The Veteran contends that he has a heart disorder due to service. In his original February 2007 claim, he claimed service connection for a heart disorder. He has also claimed service connection for a myocardial infarction, due to undiagnosed illness, as indicated in his September 2011 informal hearing presentation and statement. In an April 2, 2007 statement, the Veteran reported that although he was not in a military status at the time of his heart attack, he believed that it was directly connected to his serving in the Gulf. 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War. Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4. By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification. There must be a minimum of a six-month period of chronicity. There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d)  warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i). For purposes of this section, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii). For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). 

As an initial matter, the Board notes that the Veteran has a current diagnosis of coronary artery disease with myocardial infarction and two vessel coronary artery bypass graft (CABG), as noted in a May 17, 2003 treatment record. 

The Board also notes that the Veteran has submitted Maryland Air National Guard deployment orders indicating that he was going to be sent to the Al Jaber air base in Kuwait in early 1999. His service treatment records also include pre- and post-deployment exams, dated in January 1999 and March 1999 respectively. The March 1999 post-deployment record indicated that the Veteran had been deployed to Kuwait. The Board thus finds that the Veteran served in the Southwest Asia Theater of military operations in 1999.

A December 1999 service examination found his heart and vascular system to be normal, and in his report of medical history he denied pain or pressure in chest, palpitation or pounding heart, and heart trouble. 

The Veteran was not in a period in active service or ACDUTRA when he had his myocardial infarction. Dr. S.F.B., in an August 21, 2002 private consult, noted that the Veteran had no prior medical history, when the day prior he developed chest discomfort and was found to have had an acute anterolateral myocardial infarction. The examiner found him to have had an acute myocardial infarction, with a risk factor of a strong family history for coronary artery disease. Dr. S.F.B. also performed a heart catheterization on August 21, 2001. 

An August 26, 2002 private discharge summary summarized that the Veteran had an acute anterior wall myocardial infarction on August 20, 2002, was status post emergent coronary artery bypass grafting on August 21, 2002, and that the left ventricular function of 30 percent at the time of the cardiac catheterization on August 21, 2002. The report indicated that the catheterization demonstrated significant coronary disease, leading him to be emergently operated on that same day. 

A February 11, 2003 Woodburn Nuclear Medicine record noted that the Veteran had no significant ischemia and a small predominately fixed anteroapical defect consistent with prior infarct. 

A March 6-7, 2003 record for medical certification noted that the Veteran had sustained an acute myocardial infarction the prior year, which was treated with thrombolytic agents and that catheterization revealed diffuse proximal left anterior descending disease (LAD), which was treated with a left internal mammary artery (LIMA) graft to the LAD and a vein graft to its diagonal branch. 

The March 6-7, 2003 private examiners found the Veteran to have risk factors for progression of his coronary artery disease and a risk for subsequent sudden incapacitation. The examiners found the risk factors to include a moderately decreased ejection fraction; significant anterior hypokinesis, significant anterior hypokinesis correlating with fixed defect on scintigraphy; and "[m]ore importantly, despite the measurement of normal cholesterol ...[the Veteran's] father died of myocardial infarction at age 47, his [the Veteran's] present age...[his] brother had a myocardial infarction at age 28."  The examiner was disturbed by the extent of ventricular dysfunction, given the Veteran's family history of coronary heart disease.

The private medical records continued to indicate treatment for coronary artery disease, as indicated in a May 22, 2003 medical record of Dr. S.F.B. Service treatment records similarly indicated continued treatment, as noted in a September 18, 2003 service aeromedical summary record that diagnosed him with acute myocardial infarction of unspecified site, and noted prior treatment with other operations on the heart and pericardium, diagnostic procedures on the heart and pericardium, and left heart cardiac catheterization.  

The Veteran's contention appears to be that due to his service in the Southwest Asia Theater of military operations, VA should presume that his currently claimed heart disorder, specifically including cardiovascular disease, is either directly due to service or due to an undiagnosed illness that developed from that service.

Neither the Veteran, in an April 2007 statement, nor the record indicates that the Veteran was performing active service with the National Guard at the time of his 2002 myocardial infarction. Additionally, as previously noted, the Veteran's various certificates of release or discharge from active duty (DD-214s) indicate that he was only on active duty from May 1978 until October 1986, April 2003 until September 2003, and October 2003 until March 2004. As the Veteran was not in active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), the record does not indicate that his claimed heart disorder developed in service or within a year of his discharge from active duty service. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). Thus, service connection cannot be granted based on developing the heart disorder in the line of duty. 

Additionally, in regards to medical evidence of a nexus between the current disability and the in-service injury or disease, there is no competent medical opinion etiologically linking the Veteran's heart disorder, diagnosed as coronary artery disease and myocardial infarction, to his active service. To the extent that the Veteran, himself, is attempting to provide a medical opinion on a medical matter such as the etiology of his condition, it is now well established that an opinion of a person without medical training or experience on medical matters such as diagnosis and etiology is entitled to no weight of probative value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1)  [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  The Board further notes that if anything, the medical evidence indicates that the Veteran's family history of coronary heart disease was the greatest risk factor involved in the Veteran's heart disorder, as noted in the March 6-7 2003 private examination for medical certification and the August 21, 2002 private consult by Dr. S.F.B. 

To the extent that the Veteran might be attempting to claim that he has had a heart disorder since service, the only evidence of the occurrence of an in-service heart disorder would be the Veteran's own relatively recent statements. In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records, including those records following his deployment to Kuwait, and the post-service medical treatment records, including from Dr. S.F.B. in August 2002, to carry far more weight of credibility and probative value that the recent lay statements. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now several years past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because a veteran is an interested party; personal interest may, however, affect the credibility of the evidence). As has been previously indicated, the competent medical evidence of record does not support the Veteran's contention that he has had a heart disorder since service or due to service.

The record also does not support the Veteran's contention that he has an undiagnosed illness characterized by his claimed heart disorder. The heart disorder is not undiagnosed. The Veteran has received numerous diagnoses from various medical providers, who have all found him to have coronary artery disease with a myocardial infarction. An undiagnosed illness cannot be attributed to a known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317. Since his heart disorder symptoms have been attributed to a known clinical diagnosis (i.e., coronary artery disease and myocardial infarction), the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to undiagnosed illness are not applicable

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for service connection for a heart disorder, including coronary artery disease and myocardial infarction, is denied. 

TDIU Claim

The Veteran essentially contends that his service-connected disability has made him unable to secure and follow substantially gainful employment. 

The Veteran is service-connected for degenerative disc disease of the cervical spine, with a noncompensable disability rating. The Board notes that although the Veteran has provided statements, as in July 2007, that his heart attack has disqualified him from working as a pilot, VA has not granted service connection for that disorder. 
As such, that claimed disorder will not be considered in the TDIU analysis.

The relevant law provides that a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The Veteran is only service connected for one disability, his cervical spine, which has a noncompensable rating. Accordingly, his rating for his service-connected disability does not meet the minimum schedular criteria for TDIU. See 38 C.F.R. § 4.16(a).

In accordance with 38 C.F.R. § 4.16(b), the Board will also consider whether the Veteran's claim for a total rating based on unemployability due to service-connected disabilities should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The Veteran received a general VA examination in June 2008. He reported that the condition did not cause pain, that he did not receive treatment for that condition, and that it did not result in any incapacitation; there was no functional impairment. The examiner found no evidence of radiating pain on movement or muscle spasm. The examiner diagnosed him with cervical discogenic disease and found that the condition did not affect the Veteran's daily activities. 

Although the Veteran did have a period when he was unable to fly in service following the initial cervical spine injury, he was subsequently granted a waiver for that disorder and allowed to fly following that injury, as noted in a March 12, 2000 service treatment record. Subsequent private medical records generally indicate that the Veteran is currently unable to fly due to his non-service-connected heart disorder. 

The Veteran's main contentions are that his claimed heart disorder makes him unable to work as a pilot. However, as previously indicated, as the Veteran is not service-connected for that disorder and it will not be considered in the current claim. 

The medical evidence of record does not indicate that the Veteran is unemployable due to his service-connected disability, namely his cervical spine disorder. Indeed, the June 2008 VA examiner found the opposite. The examiner found that disability did not affect the Veteran's daily activities. 

The Board has considered the Veteran's assertions that his service-connected disability precludes him from obtaining substantially gainful employment. However, the Veteran's contentions in this regard are not persuasive in that they do not explain how his service-connected cervical spine disability affects his ability to work. This is particularly important as the medical evidence addressing the Veteran's claims of unemployment have opined that his service-connected disability does not impair his daily activities. 

In short, his rating for his only service-connected disability does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a). Under 38 C.F.R. § 4.16(b), the medical and lay evidence of record does not indicate that the rating assigned for the service-connected disability is inadequate. Moreover, the evidence, as described in detail above, does not show that Veteran's service-connected disability is productive of an exceptional or unusual clinical picture, or of any other factor which would allow for the assignment of an extraschedular rating, such as frequent hospitalizations or marked interference with employment. Accordingly, referral of this issue for consideration of an extraschedular rating is not warranted.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU. The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a heart disorder, including coronary artery disease and myocardial infarction, claimed as a heart attack and/or due to undiagnosed illness, is denied.

Entitlement to a total disability rating based on TDIU is denied. 


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


